DAVIDSON, Judge.
Indecent fondling of the person of a female minor is the offense; the punishment, five years in the penitentiary.
That appellant fondled the privates of a four-year-old female is shown by the testimony of at least two disinterested witnesses. The facts warrant the jury’s conclusion of guilt.
Appellant insists that the so-called fondling statute (Art. 535d, Vernon’s P. C.) is vague and indefinite both as to the offense denounced and the punishment authorized to be assessed thereunder.
We deem the validity of the statute to have been determined by the case of Jones v. State, 156 Tex. Cr. R. 2, 238 S. W. 2d 529.
The statute applies to “any person.” It became unnecessary, therefore, for the state to prove either the sex or the age of the appellant. If appellant was not of sufficient age to authorize his conviction of a felony, he should have so shown.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.